                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

    VEOLIA WATER SOLUTIONS &                             )
    TECHNOLOGIES SUPPORT,                                )
                                                         )
                            Petitioner,                  )
                                                         )
                                                                          NO. 5:21-CV-317-FL
        v.                                               )
                                                         )
    WESTECH ENGINEERING, INC. and                        )
    NORDIC WATER PRODUCTS AB,                            )
                                                         )
                            Respondents.                 )



    WESTECH ENGINEERING, INC. and                        )
    NORDIC WATER PRODUCTS AB,                            )
                                                         )
                            Plaintiffs,                  )
                                                         )
                                                                          NO. 5:20-CV-630-FL
        v.                                               )
                                                         )
    VEOLIA WATER SOLUTIONS &                             )
    TECHNOLOGIES SUPPORT,                                )
                                                         )
                            Defendant.                   )


                                                    ORDER

        These related cases arising out of a patent dispute are before the court on separate motions

by Veolia Water Solutions & Technologies Support (“Veolia”) to compel arbitration in Case No.

5:21-CV-317-FL (DE 63), and to stay in Case No. 5:20-CV-360-FL (DE 14). These motions have

been briefed fully, and in this posture, the issues raised are ripe for ruling.1 For the following

reasons, the motions are granted.


1
           As detailed herein, case No. 5:21-CV-317-FL was transferred to this court and assigned to the undersigned
district judge on August 11, 2021, with the instant motion to compel arbitration pending.




             Case 5:20-cv-00630-FL Document 20 Filed 09/01/21 Page 1 of 16
                                     STATEMENT OF THE CASES

        Veolia commenced the instant Case No. 5:21-CV-317-FL, by filing a petition to compel

arbitration in this court on August 7, 2019 (the “arbitration action”).2 Veolia seeks to have this

court enforce an arbitration agreement contained within a settlement agreement (the “settlement

agreement”) executed by the parties to resolve a prior lawsuit in this court, Veolia Water Solutions

& Technologies Support v. WesTech Engineering, Inc., 5:15-CV-592-FL (E.D.N.C.) (the “2015

EDNC lawsuit”), regarding a patent assigned to Veolia, United States Patent No. 8,961,785 (“the

‘785 patent”). Veolia seeks an order directing respondents in the arbitration action, Nordic Water

Products, AB, (“Nordic”) and WesTech Engineering, Inc. (“WesTech”) to immediately proceed

to binding arbitration in an allegedly pending JAMS3 arbitration proceeding, or any other

arbitration that the court deems appropriate.

        In the meantime, on a parallel track, Nordic and WesTech commenced a predecessor to the

instant Case No. 5:20-CV-630-FL against Veolia in the District of Utah, on July 16, 2019, seeking

a declaratory judgment as to validity and infringement regarding a related continuation patent

assigned to Veolia, United States Patent No. 10,188,971 (“the ‘971 Patent”). That case, originally

designated No. 2:19-CV-497-JNP in the District of Utah, was dismissed by that court and then

refiled in this court on November 25, 2020, as the instant Case No. 5:20-CV-630-FL (the

“declaratory judgment action”).




2
         The instant arbitration action originally was filed in this court under the case number 5:19-CV-344-FL, then
transferred by this court to the District of Utah in order entered January 22, 2020. See Veolia Water Sols. & Techs.
Support v. WesTech Eng’g, Inc., No. 5:19-CV-344-FL, 2020 WL 365564, at *7 (E.D.N.C. Jan. 22, 2020). Following
proceedings in Utah, the case then was transferred back to this court on August 11, 2021, where it has been assigned
a “revised case number of 5:21-CV-317-FL.” (DE 74).

3
         JAMS is the name of a provider of arbitration and mediation services. It was originally founded as “Judicial
Arbitration and Mediation Services, Inc.,” but now uses only JAMS as its full name. See
https://www.jamsadr.com/about-the-jams-name/

                                                         2

            Case 5:20-cv-00630-FL Document 20 Filed 09/01/21 Page 2 of 16
        In sum, while both the instant arbitration action and declaratory judgment action were, at

one point, pending in the District of Utah, they are now both before this court, and there are no

longer any related pending matters in the District of Utah. Currently pending now in the arbitration

action is Veolia’s renewed motion to compel arbitration, which was filed originally on January 18,

2021, in the District of Utah, and transferred here as a pending motion with the case on August 11,

2021.

        In support of the instant renewed motion to compel arbitration, Veolia relies upon exhibits

filed in support of its original petition, comprising the settlement agreement, correspondence

between the parties, Veolia’s demand for arbitration, and the complaint filed by WesTech and

Nordic in the declaratory judgment action. In response, WesTech and Nordic rely upon the same

documents, plus additional correspondence between the parties and with JAMS, as well as the ‘785

and ‘971 patents and additional related filings with the United States Patent and Trademark Office.

Veolia filed a reply in support of its motion shortly thereafter.

        Currently pending now in the declaratory judgment action is Veolia’s motion to stay, which

was filed March 23, 2021, while the predecessor to the declaratory judgment action was pending

in the District of Utah. On its face, the motion to stay seeks an order staying the declaratory

judgment action “until such time as the United States District Court for the District of Utah rules

on [Veolia’s] petition to compel . . . arbitration.” (DE 14 at 1). In substance, in its brief in support

of a stay, Veolia requests a stay of the declaratory judgment action “until arbitration is completed,”

pursuant to 9 U.S.C. § 3. (DE 14-2 at 9). In addition, in briefing on the motion to stay, the parties

rely upon documents already referenced with respect to the motion to compel arbitration.




                                                   3

          Case 5:20-cv-00630-FL Document 20 Filed 09/01/21 Page 3 of 16
                                           STATEMENT OF FACTS

          The facts pertinent to Veolia’s motions may be summarized as follows. Veolia is a French

company with its principal place of business in France. WesTech and Nordic are California

corporations with principal places of business in Utah and Sweden, respectively.

          Veolia owns patents for filter technology used in water treatment systems and processes

sold to municipalities and industrial clients, which technology is developed by an affiliated entity,

Hydrotech Veolia Water Systems AB (“Hydrotech”).4 According to Veolia, Hydrotech designed

a filter system in which, during filter rotation, “water held in . . . compartments passes from one

compartment to a trailing compartment rather than being swept up by the rotary motion of the

compartments.” (Mot. (DE 63) ¶ 19).5

          In the 2015 EDNC lawsuit, Veolia claimed that WesTech infringed the ‘785 patent, which

is a disc filter patent assigned to Veolia, and WesTech counterclaimed for patent invalidity and

unenforceability.6 The settlement agreement, executed in September 2016, recites that “at a

mediated settlement conference conducted in Durham, North Carolina, on June 15, 2016, [Veolia],

WesTech and [Nordic] negotiated a full and final settlement of the [2015 EDNC lawsuit].”7


4
         According to the motion, Veolia is a “wholly-owned subsidiary” of an entity denominated “Veolia Water,”
and that “[o]ne of Veolia Water’s business units is Hydrotech,” an entity based in Sweden. (Mot. (DE 63) ¶¶ 15-16).

5
          Unless otherwise specified, all citations to docket entries refer to documents filed in the instant arbitration
action.

6
         In the civil cover sheet to the 2015 EDNC case, Veolia noted another prior case in this court as being related,
captioned Veolia Water Solutions & Technologies Support v. Siemens Industry, Inc. et al., No. 5:11-cv-296-FL, a
patent case involving the same technology and predecessor patents, which were subject of a claim construction order
by this court. See Veolia Water Sols. & Techs. Support v. Siemens Indus., Inc., No. 5:11-CV-00296-FL, 2014 WL
8769776, at *1 (E.D.N.C. May 5, 2014). The 2011 case was closed by stipulation of dismissal in 2015.

7
        The settlement agreement also settled a lawsuit in Denmark between Veolia and Nordic over a related
European patent, thus providing the basis for Nordic’s participation in the settlement agreement. (Settlement
Agreement (DE 5-1) at 1-2).

                                                            4

             Case 5:20-cv-00630-FL Document 20 Filed 09/01/21 Page 4 of 16
(Settlement Agreement (DE 5-1) at 2). As part of the settlement, WesTech and Nordic agreed to

a “permanent redesign” of its “SuperDisc” filters sold in the United States, and a payment of

$350,000.00 to Veolia. (Id.). Veolia covenanted not to sue with regard to claims that the

redesigned filter infringes the ‘785 patent. (Id. at 3).

        In addition, the parties included the following arbitration provision in the settlement

agreement (“arbitration provision”):

        Continuation Applications in USA. In the event a future patent issues in the United
        States from the family of patents that includes the ‘785 patent and Veolia believes
        that it is infringed by the redesigned manufactured, sold, or offered for sale by
        WesTech or [Nordic], Veolia shall provide notice to WesTech and [Nordic]. The
        parties shall have ninety (90) days from the date of the notice to negotiate. If the
        parties fail to reach an agreement, they shall engage in mandatory binding baseball
        arbitration for determining the sole issue of an appropriate royalty rate, if any. The
        arbiter may consider issues relating to invalidity and non-infringement when
        deciding which tendered royalty rate to accept.

(Settlement agreement (DE 5-1) ¶8)).

        According to the motion, “[p]etitioner’s continuation application matured into a patent as

expected -- U.S. Patent No. 10,188,971 (“the ‘971 patent”), issued January 29, 2019.” (Mot. (DE

63) ¶ 26). “The ‘971 patent is directed to a disc filter used in treating water and wastewater.” (Id.).

According to the motion, the disc filters manufactured and sold by WesTech and Nordic allegedly

infringe the ‘971 patent.

        One day after the ‘971 patent issued, Veolia sent a notice to WesTech and Nordic stating,

in pertinent part:

        Pursuant to Paragraph 8 of the Settlement Agreement, we are providing notice that
        an additional patent from the family of the litigated patent, [the ‘875 patent], has
        issued as [the ‘971 patent], a copy of which is attached. Consistent with paragraph
        8, Veolia hereby notifies [WesTech] and [Nordic] that the disc filters being
        imported into the United States by [Nordic] and the disc filters being sold by
        [WesTech] infringe the ‘971 patent.

        Paragraph 8 provides that the parties have ninety (90) days from the date of this
        notice to negotiate a resolution of this matter. Shortly Veolia will contact counsel

                                                   5

          Case 5:20-cv-00630-FL Document 20 Filed 09/01/21 Page 5 of 16
        for [WesTech] and [Nordic] and discuss appropriate ways to proceed with the
        negotiation.

(DE 5-2 at 1-2).

        WesTech and Nordic responded to Veolia’s notice on March 6, 2019, asserting that

“Veolia’s letter does not provide meaningful notice to [WesTech and Nordic] of the alleged

infringement of the ‘971 patent,” and that they “cannot consider it sufficient to trigger the 90-day

negotiation period in Paragraph 8 of the Settlement Agreement.” (DE 67-7 at 2). WesTech and

Nordic requested a “good faith response” by March 14, 2019. (Id. at 3).

        Veolia replied to WesTech and Nordic on March 12, 2019, asserting that “[t]here are no

other conditions for setting forth the notice of infringement” in paragraph 8 of the settlement

agreement, and that its January 30, 2019 letter “complies with the provisions of [paragraph 8].”

(DE 67-8 at 2). Notwithstanding that position, Veolia explained that “the disc filter that forms the

basis for Veolia’s charge of infringement is the DynaDisc filter” made by Nordic and sold by

WesTech, and that it infringes 26 separate claims of the ‘971 patent. (Id.).

        In the following weeks, the parties engaged in an attempt by telephone conference and

email communications to reach a resolution. (DE 67-9 at 3-4). On April 10, 2019, WesTech and

Nordic informed Veolia that they “have serious questions about Veolia’s basis for alleging that

[Nordic’s] DynaDiscTM infringes the ‘971 patent.” (Id. at 2). They also addressed grounds for

invalidity.

        On April 30, 2019, ninety days after Veolia’s January 30, 2019, letter, and the last day of

the negotiation period provided for in paragraph 8 of the settlement agreement, Veolia provided a

chart to WesTech and Nordic asserting a comparison between the claims in ‘971 and the alleged

infringing “Dynadisc.” (DE 67-10) (the “Veolia infringement chart”).




                                                 6

          Case 5:20-cv-00630-FL Document 20 Filed 09/01/21 Page 6 of 16
       About six weeks later, on July 16, 2019, WesTech and Nordic commenced the instant

declaratory judgment action, seeking a declaration and judgment that each claim of the ‘971 patent

is invalid and that WesTech and Nordic do not infringe any claim of the ‘971 patent. In particular,

WesTech and Nordic discuss the Veolia infringement chart, and they assert reasons why their

products do not infringe any asserted claims in the ‘971 patent. (DE 67-11 ¶¶ 66-70).

       On July 29, 2019, Veolia submitted a demand for arbitration with JAMS, requesting a

hearing in Raleigh, North Carolina. (DE 67-12 at 5; DE 5-4 at 1-40) (the “demand for arbitration”).

In its demand for arbitration, Veolia references its January 30, 2019, notice of infringement and

the March 6, 2019, response by WesTech and Nordic, as well as its infringement chart. Veolia

asserts it believes WesTech and Nordic “have marketed infringing disc filters,” and the “parties

have failed to reach an agreement during the negotiating period.” (Demand for arbitration (DE 5-

4) ¶ 26). Thus, Veolia “demands that the parties arbitrate as provided for” in the arbitration

agreement. (Id.).

       Veolia served WesTech and Nordic on the same day with its demand for arbitration. (DE

1-5 at 1-2). WesTech and Nordic responded to the demand for arbitration on August 5, 2019,

stating that they have never consented to arbitrate under JAMS administration and they have “no

intention of doing so now.” (Id. at 1). In addition, they asserted that “issues related to invalidity

are relevant to any arbitral decision arising from a demand on the part of Veolia for royalties,” and

they suggested that the appropriate course of action is “therefore to defer any decision on whether

and where to arbitrate until the district court has answered” the question of the ‘791 patent’s

invalidity. (Id.). They separately asserted to JAMS that they “reject Veolia’s allegation of patent

infringement,” and they asserted that JAMS “should take no action on” Veolia’s demand for

arbitration. (DE 66-14 at 3).



                                                 7

          Case 5:20-cv-00630-FL Document 20 Filed 09/01/21 Page 7 of 16
                                     COURT’S DISCUSSION

A.      Motion to Compel Arbitration

        Section 4 of the Federal Arbitration Act (“FAA”) authorizes a “party aggrieved by the

alleged failure, neglect, or refusal of another to arbitrate under a written agreement for arbitration

[to] petition [a] United States district court . . . for an order directing that such arbitration proceed

in the manner provided for in such agreement.” 9 U.S.C. § 4. It further provides that, when

presented with such a motion, a court “shall hear the parties, and upon being satisfied that the

making of the agreement for arbitration . . . is not in issue, the court shall make an order directing

the parties to proceed to arbitration in accordance with the terms of the agreement.” Id.

        In reviewing a motion to compel arbitration, the “court accepts as true the allegations in

the complaint that relate to the underlying dispute between the parties.” Berkeley Cty. Sch. Dist.

v. Hub Int’l Ltd., 944 F.3d 225, 233 (4th Cir. 2019) (quotations omitted). If, however, the

“‘making of the arbitration agreement be in issue,’ then ‘the court shall proceed summarily to the

trial thereof.’” Id. (quoting 9 U.S.C. § 4). The court is obliged to conduct a trial only “when a

party unequivocally denies ‘that an arbitration agreement exists,’ and ‘show[s] sufficient facts in

support thereof,” under a summary judgment standard. Id. (quoting Chorley Enters., Inc. v.

Dickey’s Barbecue Rests., Inc., 807 F.3d 553, 564 (4th Cir. 2015)).

        When faced with a motion to compel arbitration, the court analyzes only two “gateway

matter[s].” Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2006). First, the court must

determine whether “a valid agreement to arbitrate exists between the parties.” Hooters of Am.,

Inc. v. Phillips, 173 F.3d 933, 938 (4th Cir. 1999). Second, where the court concludes there is

such an agreement, the court next asks whether “the specific dispute falls within the substantive

scope of that agreement.” Id.



                                                   8

          Case 5:20-cv-00630-FL Document 20 Filed 09/01/21 Page 8 of 16
           Here, the “gateway matter[s]” are satisfied. Howsam, 537 U.S. at 83. First, the arbitration

agreement is valid, where it is in writing and executed by the parties. (See DE 5-1 at 1-11).

WesTech and Nordic suggest in passing that there is “a serious question as to whether it constitutes

an enforceable arbitration agreement at all,” because of the absence of terms as to the rules and/or

institution governing an arbitration. (Resp. (DE 66) at 8).8 The omission of these terms in the

arbitration agreement, however, does not render it invalid. The FAA expressly provides a

mechanism for determining forum and selection of arbitrators, which the court addresses further

below. See 9 U.S.C. § 5. The suggested omitted terms concern “issues relating to the procedural

aspects of the arbitration itself,” which do not impact the arbitrability of the dispute. Dockser v.

Schwartzberg, 433 F.3d 421, 425 (4th Cir. 2006).

            Second, the specific dispute between the parties falls within the substantive scope of the

arbitration agreement. In particular, the specific dispute between the parties is delineated on the

one hand by Veolia’s demand for arbitration, which asserts that WesTech and Nordic “have

marketed infringing disc filters,” in violation of the ‘971 patent, and requests a determination of

“a reasonable royalty rate . . . for past and future sales . . . that infringe.” (DE 5-4 at 8). On the

other hand, WesTech and Nordic asserted in response to the demand that they “reject Veolia’s

allegation of patent infringement,” (DE 66-14 at 3), and that “issues related to invalidity are

relevant to any arbitral decision arising from a demand on the part of Veolia for royalties.” (DE 1-

5 at 1).

           The instant dispute as so delineated falls within the scope of the plain terms of the

arbitration agreement. In particular, the arbitration agreement requires Veolia to “provide notice

to WesTech and [Nordic]” if it “believes that [the continuation patent] is infringed,” (DE 5-1 at


8
        Page numbers in citations to briefs are to the page number specified on the face of the brief, and not the page
number supplied as a footer by the court’s case management/electronic case filing (CM/ECF) system.

                                                          9

             Case 5:20-cv-00630-FL Document 20 Filed 09/01/21 Page 9 of 16
4), which Veolia did in its January 30, 2019 letter. (DE 5-2 at 1-2). Where the parties fail to “reach

an agreement” after 90 days of the notice of infringement, the arbitration agreement states “they

shall engage in mandatory binding baseball arbitration for determining the sole issue of an

appropriate royalty rate, if any,” (DE 5-1 at 4), which is consistent with Veolia’s request for “[t]he

arbiter [to] conduct baseball style arbitration to determine a reasonable royalty rate.” (DE 5-4 at

8). Finally, the arbitration agreement allows the arbiter to “consider issues relating to invalidity

and non-infringement when deciding which tendered royalty rate to accept,” (DE 5-1 at 4), which

provision encompasses infringement issues raised by the parties, as well as invalidity issues raised

by WesTech and Nordic. (DE 5-4 at 8; DE 66-14 at 3; DE 1-5 at 1). Thus, the parties’ dispute

falls within the substantive scope of the arbitration agreement.

       WesTech and Nordic argue, nonetheless, that the court should not compel arbitration

because issues of invalidity and non-infringement are “predicate issues for any decision on a

royalty.” (Resp. at 7). Thus, they suggest, the issues of invalidity and non-infringement should

be decided first by a court, before an arbitrator can decide on an appropriate royalty rate, if any.

This argument misses the mark on two levels. First, the only gateway requirements for arbitration

are a valid agreement and a dispute within its scope. Hooters, 173 F.3d at 938. Once both of those

gateway issues are met, as here, “the court shall make an order directing the parties to proceed to

arbitration in accordance with the terms of the agreement.” 9 U.S.C. § 4. It is thus irrelevant

whether there are other issues that could be decided first by a court, so long as there is a dispute

within the scope of the arbitration agreement. This, alone, is a sufficient basis to grant Veolia’s

motion to compel arbitration.

       Second, and in addition, the arbitration agreement here is broad enough to encompass the

parties’ dispute over issues of invalidity and non-infringement. The arbitration agreement is



                                                 10

         Case 5:20-cv-00630-FL Document 20 Filed 09/01/21 Page 10 of 16
triggered, in the first instance, by an assertion of “infringe[ment]” by Veolia. (DE 5-1 at 4). This

puts the issues of infringement and non-infringement front and center in any arbitration.

Moreover, the arbitration agreement expressly states that “[t]he arbiter may consider issues relating

to invalidity and non-infringement when deciding which tendered royalty rate to accept.” (DE 5-

1 at 4). This confirms that invalidity also falls within the scope of any arbitration concerning a

royalty rate.

        WesTech and Nordic suggest that the arbitration agreement should be read narrowly to

preclude an arbitrator from “deciding” issues of invalidity and non-infringement, where the

agreement specifies only that the arbitrator may “consider” those issues, and that arbitration is “for

determining the sole issue of an appropriate royalty rate, if any.” (Id.). The arbitration agreement,

however, is susceptible to a broader interpretation, in which an arbitrator is permitted to decide

patent invalidity or non-infringement questions, as a component of the determining whether a

royalty is appropriate, or the amount of any royalty. There is likewise no indication in the text of

the arbitration agreement that the parties contemplated judicial determination of non-infringement

or invalidity before arbitration could commence.

        Because the arbitration agreement is “susceptible to a meaning which covers the [parties’]

dispute, [it] must be construed in favor of arbitration.” Washington Square Sec., Inc. v. Aune, 385

F.3d 432, 437 (4th Cir. 2004). This is because “there is a presumption of arbitrability in the sense

that an order to arbitrate the particular grievance should not be denied unless it may be said with

positive assurance that the arbitration clause is not susceptible of an interpretation that covers the

asserted dispute.” AT & T Techs., Inc. v. Communications Workers of America, 475 U.S. 643,

650 (1986) (quotations omitted). If there are any doubts as to scope raised by the argument of

WesTech and Nordic, these “[d]oubts should be resolved in favor of coverage,” id., and any



                                                 11

          Case 5:20-cv-00630-FL Document 20 Filed 09/01/21 Page 11 of 16
“ambiguities as to the scope of the arbitration clause itself” must be “resolved in favor of

arbitration.” Volt Info. Sciences, Inc. v. Bd. of Trs. of Leland Stanford Jr. Univ., 489 U.S. 468,

476 (1989). In sum, given a choice between a narrower interpretation and a broader interpretation,

the broader one prevails here.

       WesTech and Nordic cite to Georgia-Pac. Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116,

1120 (S.D.N.Y. 1970), for the proposition that “[s]everal of the factors for determining a

reasonable royalty . . . hinge on the scope of the infringed claims.” (Resp. at 9). This, however,

is precisely why it is important to interpret the arbitration agreement broadly to encompass the

parties’ disputes over validity and infringement. Since determining a reasonably royalty hinges

on the scope of infringed claims, the arbitrator cannot be precluded from considering infringement

and invalidity issues in reaching a determination as to royalty.

       WesTech and Nordic also cite to Beckman Instruments, Inc. v. Tech. Dev. Corp., 433 F.2d

55, 57 (7th Cir. 1970), in arguing that this court should first determine issues of infringement and

invalidity in the declaratory judgment action before ordering arbitration of the royalty issue. On

the issue of arbitration, Beckman is inapposite for several reasons. First, both the nature of the

dispute and the language of the arbitration agreement in Beckman were materially different from

the instant case. There, a sub-licensee refusing to arbitrate or pay royalties “challenged the validity

of the [subject] patent and the legality of the sublicensing agreement.” 433 F.2d at 57 (emphasis

added). The arbitration agreement, in turn, provided for arbitration of “[a]ny controversy between

the parties . . . regarding (1) whether or not certain apparatus sold by [sub-licensee] falls within

the scope of [patent rights or subject to royalty] as defined in [the agreement] or (2) payments

made by [sub-licensee] to [sub-licensor] as royalties . . . .” Id. at 62 n. 1. Contrary to the instant

case, the arbitration agreement in Beckman was not expressly triggered by an assertion of



                                                  12

         Case 5:20-cv-00630-FL Document 20 Filed 09/01/21 Page 12 of 16
infringement and it did not mention that an arbitrator could consider invalidity or non-

infringement. Indeed, the court in Beckman stated “[i]t is evident that the parties did not expressly

provide for arbitration of patent validity questions,” id. at 62-63, which is not the case here.9

         Moreover, the holding in Beckman pertaining to arbitration has been superseded by statute.

In particular, the court held that invalidity “questions are inappropriate for arbitration proceedings

and should be decided by a court of law.” Id. at 63. However, in 1982, Congress enacted 35 U.S.C.

§ 294, which provides that, in any arbitration of a dispute regarding patent infringement, “the

defenses provided for under [35 U.S.C.] section 282 [which include invalidity] shall be considered

by the arbitrator if raised by any party to the proceeding.” Accordingly, nothing in the language

of the instant arbitration agreement, nor the law, precludes an arbitrator from deciding non-

infringement and invalidity questions in the course of determining a reasonable royalty rate.

         Finally, WesTech and Nordic cite to Newbanks v. Cellular Sales of Knoxville, Inc., 548 F.

App’x 851, 852 (4th Cir. 2013), as an example of a case in which a court held a dispute between

the parties fell outside the scope of an arbitration agreement.                     Newbanks is instructively

distinguishable. There, plaintiffs in litigation limited their claims in scope “to only those acts

occurring prior to the execution of the compensation agreements” containing arbitration

agreements. Id. at 853. The court’s analysis turned on this time limitation in the plaintiffs’ claims,

and on the lack of any agreement between the parties during the relevant time frame requiring

arbitration. Id. at 855. Here, by contrast, there is no such time limitation in the parties’ dispute,




9
          Another case cited by WesTech and Nordic, Akzenta Paneele + Profile GmbH v. IVC US, Inc., No. 1:17-
CV-3600-TWT, 2018 WL 1014631, at *1 (N.D. Ga. Feb. 21, 2018), is similarly inapposite, because the parties
proceeded to arbitrate a dispute regarding an attempted sub-licensing of patents. In any event, the court there stayed
litigation on infringement pending an outcome of arbitration. Id. at 2.



                                                         13

           Case 5:20-cv-00630-FL Document 20 Filed 09/01/21 Page 13 of 16
and the parties’ arbitration agreement is broad enough to encompass the claims raised in the

declaratory judgment action.

       In sum, a valid agreement to arbitrate exists between the parties, and their dispute falls

within the substantive scope of that agreement. Therefore, the court must compel arbitration under

the terms of that agreement. The court turns next to the procedural terms of that arbitration and

the resulting status of the declaratory judgment action.

B.     Procedural Terms of Arbitration

       As noted previously, the instant arbitration agreement does not specify the forum for

arbitration, nor the method of naming or appointing an arbitrator. Section 5 of the FAA provides

a mechanism for making this determination:

       If in the agreement provision be made for a method of naming or appointing an
       arbitrator or arbitrators or an umpire, such method shall be followed; but if no
       method be provided therein, or if a method be provided and any party thereto shall
       fail to avail himself of such method, or if for any other reason there shall be a lapse
       in the naming of an arbitrator or arbitrators or umpire, or in filling a vacancy, then
       upon the application of either party to the controversy the court shall designate and
       appoint an arbitrator or arbitrators or umpire, as the case may require, who shall act
       under the said agreement with the same force and effect as if he or they had been
       specifically named therein; and unless otherwise provided in the agreement the
       arbitration shall be by a single arbitrator.

9 U.S.C. § 5 (emphasis added).

       Here, given that there is no method for selecting an arbitrator in the arbitration agreement,

“the court shall designate and appoint an arbitrator . . . as the case may require.” Id. Veolia has

through its motion and demand for arbitration sought to arbitrate before JAMS, and defendant has

refused to arbitrate before JAMS, without suggesting any alternative arbitration forum. “JAMS

[is a] well respected arbitral organization[.]” Hayes v. Delbert Servs. Corp., 811 F.3d 666, 673

(4th Cir. 2016). It “excel[s] at . . . sort[ing] out both the major and minor details of how the

arbitration will proceed.” Id. Accordingly, the court finds good cause to designate and appoint


                                                 14

         Case 5:20-cv-00630-FL Document 20 Filed 09/01/21 Page 14 of 16
JAMS as the forum for arbitration. Any remaining issues regarding the selection of an individual

arbitrator and the procedural mechanisms for arbitration shall be determined by JAMS as it sees

fit and in accordance with the terms of the arbitration agreement.

C.       Motion to Stay10

         Under § 3 of the FAA, “[i]f any suit or proceeding be brought in any of the courts of the

United States upon any issue referable to arbitration under an agreement in writing for such

arbitration, the court in which such suit is pending, upon being satisfied that the issue involved in

such suit or proceeding is referable to arbitration under such an agreement, shall on application of

one of the parties stay the trial of the action until such arbitration has been had in accordance with

the terms of the agreement.”

         Here, in the declaratory judgment action, WesTech and Nordic seek a declaration and

judgment that each claim of the ‘971 patent is invalid and that WesTech and Nordic do not infringe

any claim of the ‘971 patent. In particular, WesTech and Nordic discuss the Veolia infringement

chart, and they assert reasons why their products do not infringe any asserted claims in the ‘971

patent. (DE 67-11 ¶¶ 66-70). In this manner, consistent with the court’s analysis of the motion to

compel, the issues raised by WesTech and Nordic are subject to arbitration under the terms of the

parties’ arbitration agreement.

         Therefore, pursuant to § 3 of the FAA, Veolia’s motion to stay is granted, and the instant

declaratory judgment action is stayed pending conclusion of the arbitration.




10
         Where the initial relief sought by Veolia in its motion to stay is moot, the court construes Veolia’s motion as
requesting more broadly in substance a stay of the declaratory judgment action “until arbitration is completed,”
pursuant to 9 U.S.C. § 3. (DE 14-2 at 9). Defendant in its opposition to the motion to stay also addresses the substance
of Veolia’s arguments regarding the arbitrability of the parties’ dispute, which the court incorporates into its discussion
of the motion to compel. (See Resp. (Case No. 5:20-CV-630-FL, DE 17) at 7-9).


                                                           15

           Case 5:20-cv-00630-FL Document 20 Filed 09/01/21 Page 15 of 16
                                          CONCLUSION

       Based on the foregoing, Veolia’s motions to compel arbitration in Case No. 5:21-CV-317-

FL (DE 63), and to stay in Case No. 5:20-CV-360-FL (DE 14), are GRANTED. The court

ORDERS the parties to proceed with arbitration before JAMS in accordance with the arbitration

agreement in the parties’ settlement agreement (Case No. 5:21-CV-317-FL (DE 5-1) ¶ 8). All

proceedings in the declaratory judgment action, Case No. 5:20-CV-360-FL, are STAYED pending

completion of arbitration. The parties in the declaratory judgment action are DIRECTED to file a

joint status report, within 90 days of the date of this order, and every 90 days thereafter, regarding

the status of arbitration. The clerk is DIRECTED to close Case No. 5:21-CV-317-FL.

       SO ORDERED, this the 1st day of September, 2021.



                                                              _____________________________
                                                              LOUISE W. FLANAGAN
                                                              United States District Judge




                                                 16

         Case 5:20-cv-00630-FL Document 20 Filed 09/01/21 Page 16 of 16
